Citation Nr: 0406304	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-118 43	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1992 to October 
1993.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana, which granted service connection for the 
veteran's right ankle disorder and evaluated it as 10 percent 
disabling.


FINDINGS OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected right ankle 
disorder is manifested by no more than moderate limitation of 
ankle motion, traumatic arthritis of the right ankle, ankle 
stability, and ankle joint pain.


CONCLUSION OF LAW

The criteria for an initial disability evaluation higher than 
10 percent for a right ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.7, 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5270-5274 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In December 2001, the RO received the veteran's claim for an 
increased rating for his right foot injury, and construed his 
written statement to include a claim for service connection 
for a right ankle disorder.  In April 2002, the RO granted 
the veteran's claim for service connection for a right ankle 
condition, and awarded the currently assigned 10 percent 
disability evaluation, from which he appealed.  VA treatment 
records and examination reports dated from December 2000 to 
February 2003 are associated with the claims file.

December 2000 and January 2001 VA treatment records show that 
the veteran complained of increasing pain in his right ankle, 
and a feeling that his bones were popping together.  On 
clinical evaluation, the veteran had pain with dorsiflexion 
and plantar flexion of the ankle in the mid-tarsal joint and 
both inversion and eversion to the mid-tarsal joint.  There 
was deformity involving the bases of the second and third 
metatarsals, consistent with a history of an old fracture.  
There was no evidence of acute bony injury.  The assessment 
was degenerative joint disease secondary to his service-
connected injury.

In January 2002, the veteran underwent VA examination.  
According to the examination report, the veteran gave a 
history of increased ankle pain that began in 2000.  He 
described it as shooting into his ankle.  His symptoms 
included weakness, stiffness, swelling, heat, redness, and 
numbness to all his right toes.  He stated that flare-ups 
occurred after every workday, with extreme pain.  He said 
that each of these episodes lasted two days, and that pain 
was precipitated by weight bearing activities.  The veteran 
indicated he could not walk more than one mile without 
resting and that standing and sitting were intolerable after 
one hour, as he then needed to change positions due to pain.  
He had no brace or crutch, but used orthotics in both shoes.  
He evaluated his daily pain as 8 on a scale of 10, and said 
he treated the pain with over-the-counter medication and ice.  
The veteran stated that he is a supervisor in a bakery and 
has missed one or two days of work in the past 5 years due to 
his foot and ankle pain.

On examination, the VA examiner noted a slight limp favoring 
the veteran's right foot, and limited motion for all ranges.  
Right ankle range of motion was dorsiflexion to 10 degrees 
and plantar flexion to 30 degrees with pain.  Inversion was 
to 20 degrees, and eversion was to 10 degrees.  There was no 
discoloration.  The assessment was a deformity at the bases 
of the second and third metatarsals consistent with a history 
of previous fracture, some incomplete ossification of the 
distal aspect of the interosseous ligament bridging the 
distal tibia and fibula, and that the veteran complained of 
right foot pain radiating to the ankle.  In comparing this 
examination with films from December 2000, the VA examiner 
found stable post-traumatic changes of a chronic nature, and 
no significant interval change.

A February 2002 VA Counseling Record/Narrative Report shows 
that the veteran worked as a bakery supervisor, but had 
tendered his resignation as of March 2002 due to ongoing 
problems with his back and feet.  The VA counselor indicated 
that the veteran's injuries limited his ability to perform 
work for which he was already trained.  It was noted that the 
veteran's service connected disabilities included residuals 
of compression fracture of the L2 vertebrae, post-operative 
residuals of fractures of the metacarpals of the right hand, 
and residuals of fractures to the metatarsals of the right 
foot.  The counselor determined the veteran had an impairment 
of employability directly related to his physical limitations 
from his service-connected foot and back injuries.  The 
counselor also found that, based upon the veteran's knowledge 
and skills in other areas, he did not have a serious 
employment handicap.

In April 2002, the RO granted the veteran's claim for service 
connection for a right ankle disorder and awarded a 10 
percent disability evaluation.  In an April 2002 written 
statement, accepted as his notice of disagreement, the 
veteran disagreed with the RO's finding that evidence did not 
show a marked interference with his employment.  He noted 
that he had to quit his job in February 2002.

November 2002 VA treatment records show the veteran reported 
pain in his right ankle, on top of his foot and the lateral 
aspect of the foot, radiating to the ball of the foot and the 
medial ankle.  He indicated that he worked as a hospital cook 
and was on his feet 8 hours a day, after which the symptoms 
worsened.  He treated the pain with over-the-counter 
medication two to three times a week.  On examination, the VA 
examiner observed some raised skeletal deformity of the 
metatarsals of the right foot and good pedal pulses, 
bilaterally.  There was mild erythema with several small 
excoriations on the dorsal surface of the right foot.  The 
assessment was traumatic arthritis of the right foot and 
ankle.

A February 2003 VA treatment record shows the veteran 
complained of worsening pain and swelling in his right foot, 
extending to his ankle.  He indicated that he was unable to 
stand for any period of time and was changing his job a month 
later due to this pain.  The veteran requested new orthotics, 
saying they had been helpful but were no longer providing 
enough support.  The physician observed that the veteran 
walked with a noticeable limp, and had edema to the dorsal 
mid-tarsal joint of the right foot and pain with range of 
motion to the mid-tarsal joint.  The ankle itself was pain 
free.  The clinical assessment was traumatic arthritis of the 
right foot, and teno-synovitis, right.

Also in February 2003, the veteran underwent VA examination.  
According to the examination report, the VA examiner reviewed 
the veteran's medical records.  The veteran reported no new 
injuries but complained of increased pain and swelling of his 
right ankle.  He had attempted to start walking for exercise 
but stopped due to pain.  The VA examiner noted a slight 
antalgic gait.  The veteran held his ankle stiff while 
walking and held his right foot in about 20 degrees of 
eversion.  His range of motion was 15 degrees active 
dorsiflexion, 20 degrees of passive dorsiflexion and 35 
degrees active and passive plantar flexion.  The veteran 
complained of pain in the mid-foot with both dorsal and 
plantar flexion.  He had some mild swelling in the mid-foot 
area but none around the malleoli.  He was tender to 
palpation of the entire malleoli on the medial and lateral 
aspect.  The examiner noted the ankle was stable to the 
anterior drawer and inversion and eversion tests, although 
the veteran had some mid-foot pain with these tests.

The physician consulted the veteran's January 2002 VA 
examination records as a comparison.  The impression was a 
stable ankle, with no joint pain through the range of motion.  
Pain was in the mid-foot area with range of motion testing.  
The VA examiner opined that the discomfort and effects of the 
right ankle range of motion did not result in greater 
functional limitation.



II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

In November 2001, the RO provided the veteran with 
correspondence outlining what evidence was needed to 
substantiate his claim, which of this evidence the RO would 
obtain, and which the veteran was responsible for obtaining.  
In addition, the veteran was advised, by virtue of a detailed 
March 2003 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We, 
therefore, believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
service connection.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the March 2003 SOC 
contained the new duty-to-assist regulation codified at 38 
C.F.R. § 3.159 (2003).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

The Board notes that in his April 2003 substantive appeal the 
veteran complained that the February 2003 VA examination 
lasted only two or three minutes, and that the examiner never 
touched his ankle.  He felt the examination was inadequate.  
The Board finds that there was sufficient information and 
medical evidence from which to render a decision.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The U.S. Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2003).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. §§ 3.102, 4.7.

The Board here notes that this is a case in which the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The Court of Appeals for Veterans Claims has 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of 
entitlement to compensation, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation-of-motion diagnostic codes.  
The Court interpreted these regulations in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).

Disability of the ankle is rated under the criteria of 
Diagnostic Codes (DCs) 5270 through 5274.  The RO has 
evaluated the veteran's right ankle disability pursuant to 38 
C.F.R. § 4.71a, DC 5271 (2003) (limited motion of the ankle), 
under which a 10 percent rating is warranted for moderate 
limitation of the ankle and a 20 percent rating is warranted 
for marked limitation of the ankle.

The veteran's right ankle disability could also be evaluated 
under DC 5270 (ankylosis of the ankle).  Ankylosis is 
stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint.  See 
Stedman's Medical Dictionary 90 (27th ed. 2000).  A 20 
percent rating is warranted for ankylosis of the ankle in 
plantar flexion less than 30 degrees.  Id.  A 30 percent 
disability rating is assigned when ankylosis in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
0 and 10 degrees.  Id.  Ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with an abduction, adduction, inversion, 
or eversion deformity warrants a 40 percent evaluation.  Id.

Under the criteria of Diagnostic Code 5272, ankylosis of the 
subastragalar or tarsal joint, in good weight-bearing 
position, warrants a 10 percent rating, and, in poor weight-
bearing position, warrants a 20 percent rating. 

Under the criteria of DC 5273, malunion of the os calcis or 
astragalus with moderate deformity warrants a 10 percent 
rating, and marked deformity warrants a 20 percent rating.

Under the criteria of Diagnostic Code 5274, astragalectomy 
(removal of the astragalus or talus, Stedman's Medical 
Dictionary, 159 (27th ed. 2000)) warrants a 20 percent 
rating.

Normal range of motion of the ankle in plantar flexion is 
from 0 to 45 degrees, and in dorsiflexion is from 0 to 20 
degrees.  See 38 C.F.R. § 4.71, Plate II.

Upon review of the medical evidence, the Board finds that the 
veteran's ankle disability is appropriately rated as 10 
percent disabling.

The competent evidence of record reflects the veteran's 
complaints of right ankle pain and swelling.  In January 
2002, the VA examiner noted a slight limp, and, in February 
2003, noted a slight antalgic gait.  During both 
examinations, the veteran indicated that he could not work 
certain jobs that required him to stand for long periods of 
time.

The veteran is currently rated as 10 percent disabled under 
the criteria of Diagnostic Code 5271, awarded for moderate 
limitation of the ankle.  The veteran's most recent, February 
2003, VA examination showed right ankle range of motion test 
was dorsiflexion to 15-20 degrees and plantar flexion to 35 
degrees.  As stated above, normal range of motion is 20 
degrees dorsiflexion and 45 degrees plantar flexion.  
38 C.F.R. § 4.71, Plate II.  Even evaluating the results in 
the light most favorable to the veteran, his range of motion 
deviates only slightly from the acceptable range of motion 
for an ankle.  Thus, the veteran's loss of right ankle motion 
fails to rise to the marked level of limitation necessary to 
increase the veteran to 20 percent disabling under DC 5271.

While 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra, require 
the Board to consider the veteran's pain, swelling, weakness, 
and excess fatigability when determining the appropriate 
disability evaluation, the Board notes that the February 2003 
VA examiner specifically noted that the veteran had no ankle 
joint pain with range of motion, and that his ankle was 
stable.  Instead, the pain was in the mid-foot area during 
range of motion testing.  Furthermore, the VA examiner opined 
that the effects of the right ankle range of motion did not 
result in greater function limitation.  These findings are 
insufficient for the Board to find for a rating in excess of 
10 percent.  In addition, the presently assigned 10 percent 
evaluation already contemplates the veteran's complaint of 
pain, and under Spurgeon, supra, the Board is not required to 
assign a separate rating for pain.  The Board will therefore 
determine whether the veteran's condition could be rated as 
higher than 10 percent disabled under a separate Diagnostic 
Code.

Diagnostic Code 5270 provides ratings for ankylosis of the 
ankle, and DC 5272 provides ratings for ankylosis of the 
subastragalar or tarsal joint.  Given the evidence as 
outlined above, the Board finds that neither the veteran's 
right ankle nor his subastragalar or tarsal joint has ever 
been ankylosed.  No doctor has ever diagnosed the veteran 
with ankylosis, nor has the veteran complained of an 
inability to move his ankle or his subastragalar or tarsal 
joint.  He is therefore ineligible for an increased 
disability rating under DC 5270 and 5272.

DC 5273 provides ratings for malunion of the os calcis or 
astragalus.  The medical evidence of record reflects no 
diagnosis of malunion of the os calcis or astragalus.  
Diagnostic Code 5274 provides a 20 percent disabled rating 
for astragalectomy.  Again, the veteran has never been 
diagnosed with astragalectomy, nor is there any evidence in 
the record of ankle surgery that could result in 
astragalectomy.  He is therefore ineligible for an increased 
disability rating under DCs 5273 and 5274.

Furthermore, the veteran was diagnosed with traumatic 
arthritis of the right ankle in November 2002 and February 
2003.  Diagnostic Code 5010 instructs that arthritis due to 
trauma is to be rated as degenerative arthritis under DC 
5003.  DC 5003, in turn, indicates that a disability rating 
will be established on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  38 C.F.R. § 4.71a, DC 5003 (2003).  In the 
veteran's case, DC 5003 refers the Board to evaluate the 
disability under DC 5271.  As previously discussed, the 
veteran is already appropriately rated as 10 percent disabled 
under DC 5271.  Therefore, under DCs 5003 and 5010, the Board 
cannot provide the veteran with a disability rating higher 
than 10 percent.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has asserted that the regular schedular criteria are 
inadequate to evaluate his right ankle disability.  He stated 
specifically, in his April 2002 written statement, that his 
disability interfered with his employment, as he quit a job 
because he could no longer stand for any period of time.  
Supporting his contention is the February 2002 report from a 
vocational rehabilitation counselor, in which the veteran was 
found to have an impairment of employability, although the 
counselor stated that his employment handicap was not 
serious.  As to this report, the Board acknowledges that the 
veteran was held to have a serious employment handicap, but 
the counselor evaluated the veteran and his employability 
based only on his then service-connected back, hand, and foot 
disabilities.  At that time, he was not yet service-connected 
for his ankle disorder.  While he clearly is impaired due to 
these other disabilities, there is no indication that his 
right ankle disability, in and of itself, is productive of 
marked interference with employment, necessitates frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional.  Thus, the Board 
will not consider referral for consideration of an 
extraschedular rating.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings, and the Board has been similarly 
unsuccessful.  The veteran has not required frequent periods 
of hospitalization for his right ankle disability, treatment 
records are devoid of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings, and the 
record shows no evidence that his ankle condition has 
severely interfered with the veteran's ability to work.  
Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court has indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that at no time since the filing of the veteran's 
claim for service connection in December 2001 has his right 
ankle disability been more disabling than as currently rated 
under this decision.

As the evidence preponderates against the claim for an 
initial rating in excess of 10 percent for the veteran's 
right ankle disability, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b) (old and new version); Gilbert, supra.


ORDER

An initial evaluation in excess of 10 percent for the 
residuals of a right ankle disability is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



